Citation Nr: 1047527	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  04-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to March 
1957 and from June 1957 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In November 2003, the Veteran testified before the RO.  In a 
March 2004 statement of the case, a Decision Review Officer (DRO) 
reopened the claim for service connection for arthritis based on 
new and material evidence, but denied the claim on the merits 
after reopening.

In February 2005, the Veteran testified before the undersigned 
Veterans Law Judge at a Videoconference hearing.  The transcript 
copy of that hearing is associated with the claims folder.

In April 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to afford the 
Veteran a VA examination of his claimed condition.  That action 
completed, the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's arthritis did not have onset during active service 
or within one year of separation for active service, and is not 
otherwise etiologically related to his active service.

CONCLUSION OF LAW

The criteria for service connection for arthritis have not been 
met.  38 U.S.C.A.  §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including osteoarthritis, as is claimed 
here, may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1137 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

At this juncture, the Board notes that the Veteran has claimed 
arthritis of multiple joints, to include his back, shoulders, 
arms, and fingers.  As the analysis for all of these areas are 
identical, the Board will discuss the Veteran's appeal as a 
general claim for arthritis, which will include all affected 
areas.

A service treatment report from August 1963 indicated that the 
Veteran had chronic pain in his right trapezius area.  In a 
September 1963 service treatment record, the Veteran again 
complained of pain in his right trapezius and noted that the pain 
had been present for three years.  Another service treatment 
record from October 1963 indicated that the Veteran was still 
having pain in his shoulders and upper back.  In January 1964, 
the Veteran continued to have pain in his center thoracic region 
of his back.

A service treatment record from April 1970 indicated that the 
Veteran had pain in his right elbow when moving his fingers.  
Upon objective examination, the health care professional found 
pain and tenderness on the Veteran's right epicondyle and 
handgrip.  In August 1970, another service treatment record 
revealed that the Veteran complained of severe back pain.  The 
Veteran again complained of back pain at the center of his back, 
neck, shoulders in a service treatment record from July 1971.

In this regard, it is important for the Veteran to understand 
that indications of joint pain, to include pain of his shoulders, 
back, and elbow, in service are not evidence of chronic 
disabilities since service.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  In short, episodes of joint pain do not, standing alone, 
constitute a current chronic "disability".  Significantly, the 
Veteran's service treatment records to do indicate any diagnosis 
of arthritis of any joint.

Based on the Veteran's complaints of pain in his back, shoulders, 
and arms in service, as well as the low threshold when 
determining whether there is an indication that the disabilities 
or symptoms may be associated with the Veteran's service, the 
Board afforded the Veteran a VA examination of his joints.

In June 2009, the Veteran underwent a VA examination.  At that 
time, the Veteran complained of arthritic pains of both hands and 
knees, as well as pain in the right shoulder and arm.  At times, 
the Veteran reported having pain in his knees associated with 
weight-bearing and also reported pain in the lower back with no 
radicular-type pain.

The examiner indicated that the Veteran reported pain in multiple 
areas, worse with activities such as bending, lifting, carrying, 
and overhead activities.  Upon X-ray testing of the knees, hands, 
right shoulder, and lumbar spine, the examiner noted degenerative 
changes of the knees, hands, and lumbar spine, however, the right 
shoulder was reported as negative.  

The Veteran was diagnosed with mild impingement syndrome of the 
right shoulder, degenerative joint disease of the hands, lumbar 
spondylosis, and degenerative joint disease and chondromalacia of 
the knees.  

In the examination report and his review of the claims file, the 
examiner noted that the Veteran has had multiple X-rays.  The X-
rays of the right knee and lumbar spine in 1958 were reported as 
negative.  The Veteran was noted to have a chip fracture of the 
index finger in an X-ray from November 1969.  Thoracic spine X-
ray in August 1970 was reported as negative and a right foot film 
from 1971 also reported as negative.  The examiner also noted 
that in a VA examination form 1973, it was reported that lumbar 
spine disease was not found.

Ultimately, the examiner opined, "[u]pon review of his records, 
I am unable to verify any report of mulitjoint arthritis in 1973.  
Service records, as previously noted, were negative for 
arthritis.  Based upon review of the available evidence of 
record, it is not as likely as not that any degenerative changes 
in areas other than his neck (for which he has been previously 
been granted service-connection) were the direct and proximate 
result of any incident or occurrence in the Service.  In a 
similar manner, I see no evidence that [the Veteran] had 
manifestation[s] of degenerative joint disease of multiple joints 
within one year of release from the service."

This medical opinion provides highly probative evidence against 
the Veteran's claim for service connection for arthritis as it 
fails to establish the requisite nexus between the Veteran's 
current disability and his active service, and actually provides 
evidence against such finding, supported by a clear rationale, 
which the Board finds compelling.

Only the Veteran's own contention, that his current arthritis is 
due to his active service, stands in favor of his claim.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) stated 
that lay evidence is competent and sufficient in certain 
instances related to medical matters.  Specifically, the Federal 
Circuit commented that such instances include to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In this case, the Veteran's contention regarding a relationship 
between his claimed disability and his service in the military 
are not statements about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis.  Rather, these 
contentions are statements of causation.  Such statements clearly 
fall within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Thus, his 
contentions are not competent medical evidence of the cause of 
this claimed disability and provide only limited probative weight 
in support of this claim.

The Board notes that the Veteran is competent to state that he 
has had pain in his joints since his discharge from service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the positive evidence (his statements) 
must be weighed against the evidence against this claim (the 
service treatment records, the post-service treatment records and 
the VA examination), all of which provide, as a whole, highly 
probative evidence against this claim, indicating a problem that 
began years after service with no connection to service, and, 
most importantly, clear medical evidence that the Veteran did not 
have this disability (arthritis) during service.   

The Board has reviewed the Veteran's extensive VA outpatient 
treatment reports, however, these records do not provide any 
additional evidence favorable to the Veteran's claim for service 
connection for arthritis.

Finally, since there is no evidence that the Veteran suffered 
from arthritis within one year of discharge, the provisions of 38 
C.F.R. § 3.307 and § 3.309 are inapplicable.

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for arthritis, and his 
claim must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was mostly accomplished 
by way of letters from the RO to the Veteran dated in September 
2002 and February 2006.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The September 2002 and February 2006 notices did not provide any 
information concerning the evaluations or the effective dates 
that could be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the RO's 
denial of service connection, the Veteran is not prejudiced by 
the failure to provide him that further information.  That is, as 
the Board finds that service connection is not warranted for the 
claim for service connection at issue on this appeal, no ratings 
or effective dates will be assigned and any questions as to such 
assignments are rendered moot.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


